NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHEILA MAY HUGHES,                 )
DOC #544682,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-4182
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.